        CASE 0:21-cv-01812-ADM-BRT Doc. 19 Filed 09/21/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Bob Cajune, Cynthia Cajune,                      Case No. 21-cv-01812 (ADM/BRT)
Kalynn Kay Aker, Lion 194,
John Doe #1, Mary Roe #1-7, N.W.,
a minor, by Kalynn Kay Aker,

              Plaintiffs,

v.                                               MOTION TO DISMISS

Independent School District 194,
and Michael Baumann in his
official capacity as Superintendent of
Independent School District 194,

              Defendants.


TO:    Plaintiffs Bob Cajune, Cynthia Cajune, Kalynn Kay Aker, LION 194, John Doe
       #1, Mary Roes #1-7, and N.W., a minor, by Kalynn Kay Aker, by and through
       their attorneys, Douglas P. Seaton and James V.F. Dickey, Upper Midwest Law
       Center, 8421 Wayzata Blvd., Suite 300, Golden Valley, MN 55426.

       PLEASE TAKE NOTICE that Defendants Independent School District 194 and

Michael Baumann in his official capacity as Superintendent of Independent School

District 194, hereby move to dismiss Plaintiffs’ Complaint pursuant to Federal Rules of

Civil Procedure 12(c), with a hearing date set for December 21, 2021 at 10:00 a.m.

       This motion will be based upon the files, records and proceedings herein,

including Defendants’ memorandum of law and supporting documents, which will be

filed and served in accordance with the Federal Rules of Civil Procedure, the Local Rules

for the District of Minnesota, and the parties’ September 16, 2021 Stipulation for Cross-

Briefing Schedule, if the Stipulation and Proposed Order are approved by the Court.
         CASE 0:21-cv-01812-ADM-BRT Doc. 19 Filed 09/21/21 Page 2 of 2


                                    RUPP, ANDERSON, SQUIRES
                                    & WALDSPURGER, P.A.


Dated: September 21, 2021        By: /s/ Trevor S. Helmers
                                    Trevor S. Helmers, Atty. No. 387785
                                    Zachary J. Cronen, Atty No. 0397420
                                    333 South Seventh Street, Suite 2800
                                    Minneapolis, MN 55402
                                    Phone: (612) 436-4300
                                    trevor.helmers@raswlaw.com
                                    zachary.cronen@raswlaw.com

                                    Attorneys for Defendants

RASW: 195600




                                       2
